Title: Case of Randall and Whitney, [31 December] 1795
From: Madison, James
To: 




[31 December 1795]

   
   The House debated a report from the Committee of Privileges, in substance as follows: that Randall be allowed to speak and present evidence in his own defense; that the judge of the District of Pennsylvania administer an oath or affirmation to witnesses; and that the sense of the House be taken on the guilt or innocence of the prisoners. Smith (South Carolina) objected to members having to take an oath as to their information (Annals of CongressDebates and Proceedings in the Congress of
          the United States … (42 vols.; Washington, 1834–56)., 4th Cong., 1st sess., 185–86).


Mr. Madison was of opinion that no citizen can be punished without the solemnity of an oath to the fact. Of consequence, it is needful to the information of members, if the punishment of a fellow citizen is implicated. Perhaps it may be urged, that members having taken an oath to support the constitution, this supercedes the necessity of an oath in the present case.



   
   Philadelphia Gazette, 1 Jan. 1796 (also reported in Gazette of the U.S., 2 Jan. 1796).






[31 December 1795]

   
   After further debate.


Mr. Madison said, that when Randall came to the bar, he would possibly save all this trouble, by confessing his guilt and casting himself on the mercy of the House. He mentioned an anecdote of a judge, who had been publicly insulted. He informed his brethren of the bench, and on his complaint, the offender was apprehended. When he was brought before the court, the oath was administered to the judge. Mr. Madison related this story to shew the propriety of every accusation being sworn to, whatever may be the rank or situation of the accuser.



   
   Philadelphia Gazette, 1 Jan. 1796 (reprinted in Gazette of the U.S., 2 Jan. 1796).




